The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 1, 2014

                                       No. 04-13-00886-CR

                                        Jimmy TURNER,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR6595B
                        Honorable Maria Teresa Herr, Judge Presiding


                                         ORDER
        The reporter’s record was originally due March 17, 2014; however, the court granted the
reporter, Debra Doolittle, an extension of time until April 16, 2014, to file the record. The record
was not filed. However, on April 29, Doolittle filed a request for an additional forty-six days to
complete the record, stating the delay is necessitated by her busy work schedule.

        We grant the request in part. We order Debra Doolittle to file the record by May 16,
2014 (sixty days after the original due date). Doolittle is advised that the court will not grant a
further extension of time unless she (1) establishes there are extraordinary circumstances beyond
those attendant a busy work schedule that prevent her from timely filing the record and (2)
provides the court reasonable assurance the record will be completed and filed by the requested
extended deadline.

                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court